 DECISIONS OF NATIONAL LABOR RELATIONS BOAR)DThe Norwalk Hospital and Registered ProfessionalNurses Unit 23, Connecticut Health Care Associ-ates. Case 2-CA 15606September 26, 1979DECISION AND ORDERBY MEMBERS PENEI.O, MURPHY, ANI) TRUESl)AI.LOn February 23, 1978, Administrative Law JudgeBernard Ries issued the attached Decision in this pro-ceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs, andRespondent filed a brief in answer to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 We adopt the Administrative Law Judge's conclusion that Respondentviolated Sec. 8(aX3) of the Act. In so doing, we emphasize that the violationfound herein is Respondent's refusal to consider fairly Weed's request fortuition reimbursement, rather than the actual refusal to grant the requestitself. As found by the Administrative Law Judge, the record demonstratesthe request would not likely have been granted in any event. In adopting thefinding of a violation, we have considered also Respondent's exception thatits conduct vis-a-vis Weed was motivated by "many difficulties" with herperformance, including her unavailability for emergency duty. We have ex-amined carefully the record as a whole and are persuaded that in fact thereason why Respondent declined to consider fairly Weed's request was herinvolvement in protected activity. Indeed the credited testimony establishesthat at the critical interview Dr. Irwin put it squarely to Weed that "confer-ences are rewards" for cooperative and faithful employees and that he con-sidered Weed an unfaithful employee because she went out on strike Onecould hardly find a more blatant expression of discriminatory motive thatIrwin's observation on this occasion.1 We shall modify par. (b) of the Administrative Law Judge's recom-mended Order so as to more closely conform to the 8(aX3) violation foundherein.We specifically do not adopt the Administrative Law Judge's characteriza-tion, made in recommending a narrow cease-and-desist provision, that, in theinstant case, "The discrimination, as these things go, was relatively slight andconfined." Rather, we have considered this case in light of the standards setforth in Hickmort Foods, Inc.,. 242 NLRB 1357 (1979), and have concludedthat a broad remedial order is inappropriate inasmuch as it has not beenshown that Respondent has a proclivity to violate the Act or has engaged insuch egregious or widespread misconduct as to demonstrate a general disre-gard for the employees' fundamental statutory rights.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent. TheNorwalk Hospital, Norwalk, Connecticut. its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph (b):"(b) Discriminating against employees by refusingto evaluate fairly employee requests for tuition reim-bursement without regard to their union membership,sympathies, or activities."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoICE To EMPI.OYEESPosI'El) BY ORDER OF THENAII()NAI. LABOR R AI'IONS BOARDAn Agency of the United States GovernmentWE Wnl.l. NO.I threaten employees with loss oftheir positions and with imposition of more oner-ous conditions of employment for engaging inactivity protected by Section 7 of the Act, nordisparage employees for engaging in such ac-tivity.WE WILL NO1 discriminate against employeesby refusing to evaluate fairly employee requestsfor tuition reimbursement without regard to theirunion membership, sympathies, or activities.WI WILL NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights under Section 7 ofthe National Labor Relations Act.THin NORWIALK HSPITALDECISIONS1AIrEMENI OF ITHE CASEBERNARD RIES, Administrative Law Judge: In the pre-sent case, heard in Bridgeport, Connecticut, on December7, 1978,' the General C'ounsel has alleged that Respondent'sagent threatened two employees on two occasions inMarch, thus violating Section 8(a)(1) of the Act, and thenunlawfully discriminated against one of them in April,thereby transgressing Section 8(a)(3).' The General Counseland Respondent have filed briefs.3'All references here are to the ear 1978, unless otherwise specified.2 Jurisdiction is established by the complaint and the answer thereto, as isthe status of the Charging Party as a labor organization within the meaningof the Act.Errors in the transcript have been noted and corrected245 NLRB No. 57418 THE NORWALK HOSPITALRegistered Professional Nurses Unit 23, ConnecticutHealth Care Associates, is the bargaining representative ofthe registered nurses at Norwalk Hospital. On March 4,negotiations for a bargaining agreement having resulted ina stalemate, the registered nurses went on a week-longstrike.Philomena Weed and Margaret Anderson, the only regis-tered nurses in Respondent's radiology department.4joinedthe strike. On Monday, March 6, their first scheduled work-day after the strike began. Weed and Anderson receivedtelephone calls at home from Dr. Gerald Irwin, chairmanof the radiology department. The complaint alleges that, inthe course of speaking to the two, Irwin "threatened [them]...with loss of their positions in Respondent's RadiologyDepartment" because they participated in the strike.Weed testified that when Irwin called, he asked if she wascoming to work. She answered in the negative, saying thatshe was on strike. Irwin then said "no one that goes onstrike could work for him. And if I went on strike I couldnot work for him." Anderson testified that when Irwincalled her on that same morning, and was told that she wasjoining the strike, he said, "[T]hen you are transferred."Irwin virtually admitted the substance of the foregoingtestimony. He testified that, in these conversations, he hadexpressed his "disappointment" at the decision made by thetwo nurses, noting his belief that their "professional ...duty was to the patients in our department who neededcare," and had told each one that he "would hope thatwhen she came back that she would be reassigned from ourdepartment."Weed and Anderson were impressive witnesses. WhileIrwin also seemed a responsible citizen, I am inclined toprefer the testimony of Weed and Anderson that he ex-pressed something more than an abstract "hope." The evi-dence shows, and Irwin admits, that when the two returnedfrom the terminated strike on March 13, Irwin was the pro-cess of making an effort to have them transferred to anotherdepartment, an attempt which was foiled by Respondent'scounsel.The open-ended threats to remove Weed and Andersonfrom their positions, conceivably to some less desirable em-ployment, uttered at the commencement of the strike,plainly "tend[edj to interfere with the free exercise of em-ployee rights under the Act." N.L.R.B. v. Illinois ToolWorks, 153 F.2d 811. 814 (7th. Cir. 1946). Accordingly, Ifind the violations as alleged.The complaint further charges that Respondent violatedSection 8(a)(1) on March 13 when Irwin "threatened to im-pose more onerous terms and conditions of employment"on Weed and Anderson.Moments after Irwin's March 13 attempt to effect thereassignment of Weed and Anderson had been aborted, asnoted above, Irwin said to the two of them, according toWeed:[W]e were aware of Dr. Irwin's feelings toward thestrike and that things would be unpleasant for us in thedepartment and that he was sure that in about sixmonths we would be asking for a transfer. I asked Dr.4Weed works a fulltime schedule and Anderson works 2 days a weekIrwin would he make it unpleasant and he answered,I'll try.Anderson's version of these remarks differed: "[TIhat wewere aware of his feelings and that he suggested that weshould transfer to a more pleasant environment." While Ir-win could "[niot precisely" recall his words, he "think[s] Iexpressed the fact that I was still disappointed in their reac-tion. That I had hoped they would get reassigned, but thatthis apparently was not the terms of the settlement and thatI was willing to abide by that as I obviouslN, had to, andthat they should get back to work."Although the accounts given by Weed and Anderson di-verge, they make out, in their primary elements, the threatalleged. Thus, even Anderson's version-an allusion by Ir-win to his antistrike "feelings," coupled with his suggestionof the employees transferring to a "more pleasant environ-ment" from one which had not. apparently, theretoforebeen unpleasant-implies that the nurses could expect anunhappy future. As between Weed and Anderson on theone hand and Irwin on the other, I simply do not believethat the two nurses fabricated out of whole cloth the refer-ences to the nature of the environment and to the subject oftransferring, as Irwin's testimony would indicate. As be-tween Weed and Anderson. I had the impression that theformer would be more likely than the latter to rememberthe conversation in its full dimension. Consequently, Icredit Weed, as corroborated by Anderson, and concludethat Irwin uttered the threat as alleged in the complaint.Finally, the complaint alleges that Respondent. throughthe agency of Irwin, violated Section 8(a)(3) on April 17 by"den[ying] the application of Philomena Weed for reim-bursement of registration fees for a nursing conferencescheduled in June 1978."In April, Weed learned that a 2-day conference on nurs-ing management was to be held by the University of Con-necticut in June. She thought "it would be interesting togo," and she asked Unit Manager Jack Amodeo if the radi-ology department would underwrite the $330 tuition cost.Amodeo said he would have to speak to Irwin. Subse-quently, Amodeo told her that Irwin had denied the re-quest, and Amodeo said, "Don't quote me, Phil, but Dr.Irwin considers you uncooperative." She then went to seeIrwin. who refused to grant the request:And he said conferences are rewards, and I'd been un-cooperative and an unfaithful employee and he alsobrought up the fact that I wouldn't come in for emer-gency calls .... [S]o he also said that ... he consideredme an unfaithful employee because I went on strike.Irwin testified, in pertinent part, about the interview:IS]he wanted me to give her some money for this. I wastaken aback because I assumed this was taken care ofthrough the nursing department and I explained to herthat our monies, to the best of my knowledge, did notcover nurses in our department. That we had, on occa-sion, sent a few technicians, either asked them to take acourse, or go to a meeting, or suggested they do. I toldher that the selection of who went on these things wasto a certain extent based on merit and service to theI Stipulaled to be a statutory supervisor419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment, and I told her that I didn't feel her per-formance certainly warranted any incentive of this sortand I denied it to her denied that I would be able togive her any monies.So far as the record shows, the radiology department hadnever previously made funds available for the purpose re-quested by Weed to nurses assigned to that department.However, to the extent that Respondent argues that Irwinwas incapable of granting Weed's request, and thereforecould not have, and would not have. effectively denied it.for bad reasons or good, the evidence indicates otherwise.Even on Irwin's version of the conversation, set out above.while he purportedly began by saying, "to the best of [his]knowledge," that radiology' department monies did not"cover nurses in our department," he went on to implystrongly that the provision of funds was within his discre-tion, by telling Weed that her performance did not warrantany incentives. Irwin testified that he controls the budgetfor the radiology department (in which some 60 employeeswork), and that whether monies are paid out of the budgetis "a matter of [his] own discretion." The undenied factsthat unit manager Amodeo consulted Irwin about the re-quest, and that Amodeo relayed Irwin's denial, rather thana statement by Irwin of incapacity, suggest that Amodeoand Irwin both believed that funds were at least theoreti-cally available for the conference.Respondent predicates the foregoing argument, in part,on the bargaining agreement executed in March. It containsthe following provision:PROFESSIONAL MEETINGSSection A: Subject to the needs of the Hospital andwith prior approval from the Hospital, Registered Pro-fessional Nurses will be granted time for participatingwithout loss of pay in such educational institutes.workshops, and other professional meetings as may bedeemed by the Chairman of the Department of Nurs-ing, or her designee, to be important for the improve-ment of the individual Registered Professional Nurse'sprofessional competence and on-the-job performance.Respondent contends that this provisions "defines thetype and extent of reimbursement allowed for conferences,and it does not include reimbursement for registration feesof the type sought by Mrs. Weed." I do not read the clause,however, as a prohibition against the grant of additionalallowances if Respondent should see fit to give them. Cer-tainly, Irwin was not influenced by this provision: he testi-fied that he was not even aware of its existence until the dayof the hearing. In view of his conceded "discretion" withregard to the allocation of the radiology department bud-get, it does not appear inconceivable that he might haveexercised that discretion in favor of bestowing some lar-gesse on one of his employees.I credit Weed's testimony that Irwin told her, inter alia,that he considered her "an unfaithful employee because[she] went on strike." I further find that Irwin consideredhimself authorized to, and was in a position to, award Weedthe requested tuition reimbursement, and in fact did notrule out that possibility.? It follows, therefore, that Irwin'srefusal to afford Weed's request a fair evaluation, moti-vated, at least in part, by her union activity, constituted"discrimination ... to ...discourage membership" in alabor organization, within the meaning of Section 8(a)(3).The vice here was that Weed did not receive "an appraisalfree of discrimination," Brown & Root-Northrop. 177 NLRB1, 8 (1969), "a fair and impartial evaluation ... divorcedfrom consideration of [her] union activities," Grant's HomeFurnishings, Inc.. 218 NLRB 757, 768 (1975). Moreover, bytelling Weed that he considered her an "unfaithful em-ployee because [shel went on strike," in the given context,Irwin also violated Section 8(a)( 1).The remedy appropriate to the violation in the uncom-mon circumstances presented here is open to question. In aproposed notice attached to his brief, counsel for GeneralCounsel asks that Respondent be required to offer Weed"an opportunity to attend the next locally scheduled confer-ence or seminar on nursing management or a substantiallyequivalent conference or seminar important for the im-provement of her professional competence and on-the-jobperformance, and .... to the extent economically feasible,reimburse her for costs actually incurred in connection withher attendance at said conference or seminar."While I have found that Respondent violated the Act byfailing to afford Weed the unprejudiced evaluation to whichher request was entitled, I am loath to conclude, in thecircumstances of this case, that she likely would have hadher request ultimately approved if Irwili had relied solelyon legitimate considerations. Unlike cases of discharge ordiscipline in which it may be said that affirmative employerconduct would not have been undertaken had it not beenfor the employee's protected activity, these cases of discre-tionary inaction are more problematical. Thus, in Brown &Root-Northrop, supra. where it was found that two employ-ees received discriminatory evaluations for merit increases,the Trial Examiner refused the General Counsel's requestthat they be awarded backpay as a matter of right, saying(177 NLRB at 9):However, in my opinion, the matter of whether eitheror both of them would have received merit increasesabsent discrimination,'7and the exact amount of suchmerit increases. may more appropriately be ascer-tained at the compliance stage of this proceeding.' The Respondent does not award such increases automatically.This approach was followed in Grant's Home Furnishings,Inc., supra, 218 NLRB at 768.The circumstances here are unusual. The case does notinvolve a routine personnel action, imposition of discipline,refusal to grant promotions or increases, which might bejudged by familiar standards; it concerns, instead, the de-nial of a request by an employee that the employer makeavailable to her an almost unprecedented gratuity. Whilean employer is obliged by law to entertain only legitimate6The parties have not briefed the issue of whether such a grant wouldhave constituted unlawful individual bargaining. Since the matter never gotany further than Irwin's denial of the request, it is appropriate to assumethat had Irwin been favorably inclined toward the request, proper bargain-ing with the Union would then have been undertaken.While not specifically pleaded as such, the issue was fully litigated, andthe finding is warranted.420 THE NORWALK HOSPITAL.considerations in appraising such a request, its peculiar na-ture justifies closer scrutiny of whether. in the normalcourse of events, the employee "would have received" thegratuity. Keller Columbus, Inc., 215 NLRB 723, fn. 2 (1974).A number of factors here suggest that even if Irwin hadviewed Weed's request with the dispassion required by thestatute, instead of precluding such a proper evaluation atthe threshold by taking into account her strike activity, therequest would likely have been denied. As indicated above,the funding sought was virtually unprecedented in nature:Irwin had never authorized a nurse to take such a course.8The conference does not seem to have been particularlypertinent to Weed's duties. "Nursing management" was notintimately connected with Weed's functions; while she"thought it would be interesting to go," the apparent imma-teriality of the conference to Weed's own work was implicitin her testimony, "Well, I don't think that every conferencethat a nurse goes to has to relate specifically to her job, Ithink, as long as it encompasses the profession of nursing."Even if Irwin had given the request the objective appraisalrequired by law, it seems doubtful that the nature of theconference, bearing only a remote relationship to Weed'sduties, would have commended itself to Irwin as meritingan expenditure of $330 for a 2-day meeting.Again assuming a legitimate review by Irwin, it is ques-tionable whether, in the light of their prior relationship,Irwin would have honored Weed's request for this unusualexercise of discretion. Irwin was unhappy about the factthat, for some time, Weed had been refusing to accept callsto duty for emergency cases outside of her regularly sched-uled hours, on the ground that she should receive on-callpay if she was required to be available at such times. Irwinalso testified about "many difficulties" of other varieties hehad encountered with Weed's performance: the specificsgiven by him were not contradicted. This background ofinterpersonal problems is another factor tending to showthat even if Irwin had considered Weed's request with theobjectivity demanded by law, it is improbable that hewould have been disposed to take the extraordinary actionsought.Still another variable in the mix is the contract clausequoted above. It appears that Irwin was not aware of it atthe time Weed submitted her request. It may reasonably becontended that even had Irwin tentatively approved the re-quest, further processing of it would have led to the discov-ery of the clause, and Irwin, or other management author-ity, might well have withdrawn the approval, asserting thatthe clause occupied the field of compensation for confer-ences.The objective of remedial relief under Section 10 is torestore the situation to that which would have existed ab-sent the forbidden discrimination. Sometimes, when theemployer's action has made impossible or speculative anydetermination of what the status quo would have been. theBoard will resolve doubts in favor of the victim of the un-fair labor practice. In cases like the present one, however.there can be a finding of discrimination which does notresolve "the matter of whether either or both of them woulds His testimony about having sent "a few technicians" in the past makes itappear that this had always been at the Respondent's initiative.have received merit raises absent discrimination," Browsn &Root-Northrop. supra, and the surrounding circumstancesmust be evaluated. In this case, it seems to me that thecircumstances cast sufficient doubt on the claim that. absentdiscrimination, Weed's unusual request would likely havebeen approved, and those circumstances warrant confiningthe remedy to a cease-and-desist order.I would note that this conclusion is not inconsistent withthe violation found. The theorN underlying the violation isthat by improperly taking into consideration at the thresh-old of his deliberation the factor of Weed's strike activity,Irwin made it impossible to give the request the fair evalu-ation mandated by the Act. That conclusion does not, how-ever, settle the question of what would have occurred "ab-sent discrimination." as outlined above.)CoNCL tSIONS OF LAWI. The Norwalk Hospital is an employer engaged incommerce and a health care institution within the meaningof the Act.2. Registered Professional Nurses Unit 23, ConnecticutHealth Care Associates. is a labor organization within themeaning of the Act.3. By threatening employees, on March 6, 1978. with lossof their positions in Respondent's radiology department; bythreatening employees on March 13, 1978. with the imposi-tion of more onerous terms and conditions of employ ment:and by disparaging an employee for engaging in protectedactivity, on or about April 17, 1978, Respondent violatedSection 8(a)( 1) of the Act.4. By refusing, on or about April 17, 1978, to fairlyevaluate an employee request for tuition reimbursement,Respondent violated Section 8(a)(3) of the Act.5. The above-described unfair labor practices affectedcommerce within the meaning of the Act.THi RIMEI)YAppropriate remedies here include an order requiringRespondent to cease and desist from the unfair labor prac-tices found and the posting of traditional notices.I have concluded that Respondent. through Irwin'sagency. has violated Section 8(a)(3). Under normal Boardstandards, that conclusion would ordinarily suggest entry ofa "broad" cease-and-desist order, proscribing the commis-sion of violations in "any manner." I have given somethought to recommending a "narrow" order, limiting theban to "like or related" violations, on the particular factspresented.The discrimination, as these things go, was relativelyslight and confined: Irwin's refusal to consider Weed for an"extra," to use General Counsel's word, had no momentousimpact on the bargaining relationship or employee rights.Irwin appears to have been something of a loose cannon:9 Although the complaint alleges that Respondent "denied" Weed's appli-cation because of her protected activities, I cannot. as in Grant'S Holme Fur-nishings, supra, conclude that she would hase been granted her request in theabsence of such activities 218 NLRB 768. tn 21 The conclusion that shewas discriminated against bh being refused a fair evaluation because of thoseactivities is, hoseser, within the scope of the pleadings hid421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere is no evidence of any other improper conduct by Re-spondent, or any deepseated hostility on the part of Re-spondent toward the Union. Irwin's behavior, moreover,does not appear to have been rooted in general notions ofopposition to collective activity or a desire to improve theeconomic position of Respondent at the expense of thestatutory rights of the employees. He was, I believe, primar-ily motivated by what he conceived of as a betrayal of pro-fessional obligation by the employees: my guess is thatWeed and Anderson so understood. That is no defense, butit was a mitigating effect.In a similar case, Harvey Probber, Inc., 146 NLRB 683,689 (1964), where the employer was found to have discrim-inatorily denied to leave of absence to a union steward, theBoard held that since the employer's conduct "neither goes'to the very heart of the Act' (Cf. N.L.R.B. v. EntwistleManufacturing Company, 120 F.2d 532 (4th Cir. 1941) norreflects a flagrant disregard for the Act, a sweeping reme-dial order is not justified." See also The Washington PostCompany, 229 NLRB 490, 498 (1977), entering a narroworder in the presence of technical Section 8(a)(3) and (1)findings. For the reasons outlined here, I conclude that abroad order is not an appropriate remedy for the violationsfound.On the basis of the foregoing findings of fact, conclusionsof law, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER'0The Respondent, the Norwalk Hospital, Norwalk, Con-necticut, its officers, agents, successors, and assigns, shall:10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.1. Cease and desist from:(a) Threatening employees with loss of their positionsand with imposition of more onerous conditions of employ-ment for engaging in activity protected by Section 7 of theAct, and disparaging employees for engaging in such ac-tivity.(b) Discriminating against employees for engaging in ac-tivity protected by Section 7 of the Act.(c) In any like or related manner, interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labor or-ganizations, to bargain collectively through representativesof their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post at its facility in Norwalk, Connecticut, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director for Re-gion 2, after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately upon re-ceipt thereof. and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.11 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Ltabor Relations Board."422